United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30642
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHAWN M. COCKERHAM,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                      USDC No. 6:02-CR-60041-RFD
                         --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Shawn M. Cockerham appeals his guilty-plea conviction and

sentence for being a felon in possession of ammunition and

firearms.   Cockerham contends that his sentence is invalid in

light of United States v. Booker, 125 S. Ct. 738 (2005), because

the sentencing judge applied the sentencing guidelines as if they

were mandatory.   We review for plain error.   United States v.

Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005), petition

for cert. filed (July 25, 2005) (No. 05-5556); United States v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30642
                                -2-

Malveaux, 411 F.3d 558, 560 (5th Cir. 2005), petition for cert.

filed (July 11, 2005) (No. 05-5297).    To prevail under a plain

error analysis, Cockerham must show:    “(1) error, (2) that is

plain, and (3) that affects his substantial rights.”    United

States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005) (internal

quotations and citation omitted), petition for cert. filed

(Mar. 31, 2005) (No. 04-9517).    If these three conditions are

met, this court has the discretion to correct the error, “but

only if (4) the error seriously affects the fairness, integrity,

or public reputation of judicial proceedings.”    Valenzuela-

Quevedo, 407 F.3d at 733 (citation and internal quotations marks

omitted).

     To demonstrate that the plain error affected his substantial

rights, Cockerham has the burden of showing that the error

“affected the outcome of the district court proceedings.”       Id.

(internal quotations and citation omitted).    He must demonstrate

“that the sentencing judge--sentencing under an advisory scheme

rather than a mandatory one--would have reached a significantly

different result.”   Mares, 402 F.3d at 521.

     There is nothing in the record to suggest that Cockerham’s

sentence would have been any less had the court applied the

sentencing guidelines as advisory rather than mandatory.     See

Valenzuela-Quevedo, 407 F.3d at 733-34.    Cockerham thus fails to

establish prejudice to his substantial rights.    The judgment of

the district court is AFFIRMED.